Citation Nr: 0947730	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  04-07 679A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for post-surgical syndrome of the feet, bilaterally.  

2.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his sister



ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from September 1974 to March 
1975, from May 1977 to February 14, 1985 and from February 
15, 1985 to November 14, 1986.  In October 2002, the 
Department of Veterans Affairs (VA) determined in an 
Administrative Decision that the Veteran's period of service 
from May 1977 to February 14, 1985 was honorable, but that 
the Veteran was discharged under other than honorable 
conditions for the period of service between February 15, 
1985 and November 14, 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama.  

The Veteran requested and was afforded a Travel Board hearing 
before the undersigned at the RO in Montgomery, Alabama in 
June 2009.  A written transcript of this hearing has been 
prepared and incorporated into the evidence of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Increased Rating for a Disability of the Feet

The Veteran contends that he is entitled to a disability 
rating in excess of 30 percent for post-surgical syndrome of 
the feet, bilaterally.  For historical purposes, the Veteran 
was granted service connection for this disability in a 
November 2002 rating decision.  A disability rating of 10 
percent was assigned, effective as of August 20, 2001.  The 
Veteran's initial disability rating was increased to 30 
percent in an August 2003 Decision Review Officer decision.  
The Veteran appealed this decision to the Board in March 
2004, contending that he was entitled to a disability rating 
of at least 50 percent for this disability.  

Regrettably, a remand is necessary before appellate review 
may proceed on this matter.  The duty to conduct a 
contemporaneous examination is triggered when the evidence 
indicates that there has been a material change in disability 
or that the current rating may be incorrect.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran 
is entitled to a new examination after a 2 year period 
between the last VA examination and the Veteran's contention 
that the pertinent disability had increased in severity).  
Therefore, since the Veteran's last VA examination was in 
June 2007, and because he has stated that the disability has 
worsened since that examination, he must be provided with the 
opportunity to report for a current VA examination.  

Furthermore, it does not appear that any VA treatment records 
have been obtained since November 2007.  Therefore, the AMC 
should attempt to obtain more recent treatment records, and 
if any records are obtained, they should be incorporated into 
the Veteran's claims file.  

Service Connection for Degenerative Disc Disease of the 
Lumbar Spine

The Veteran contends that he is entitled to service 
connection for degenerative disc disease of the lumbar spine.  
Specifically, the Veteran contends that he had a preexisting 
back disorder that was permanently aggravated by his military 
service.  During his June 2009 hearing, the Veteran testified 
the he slipped on ice and fell on his back and that he 
received medical treatment for this injury and that he had to 
wear a neck brace.  

Additional evidentiary development is necessary before 
appellate review may proceed on this matter.  The Veteran 
testified during his June 2009 hearing that he received an 
enlistment examination at the time he entered active duty.  
Furthermore, the Veteran has testified to requiring extensive 
medical treatment for his back during active duty.  These 
claims cannot be corroborated, however, as the record does 
not contain all of the Veteran's in-service medical records, 
to include any enlistment examinations that would suggest a 
preexisting condition.  

The record does contain a number of treatment records.  
However, there are no records of the Veteran's enlistment 
examinations from either period of active duty.  There are 
also no records from the Veteran's period of active duty from 
September 1974 to March 1975.  In September 2002, VA received 
a response to a request for information that indicated that 
the Veteran's service medical records were previously sent to 
the VA in October 2001 and that there were no additional 
service medical records available.  However, the evidence 
demonstrates that a number of the Veteran's service treatment 
records are clearly absent from the claims folder at this 
time.  Additional effort must be made to obtain these 
records.  

The Veteran clearly has degenerative disc disease (DDD) of 
the lumbar spine.  He has alleged that his service aggravated 
a preexisting back condition.  There is also a possibility 
that his service-connected bilateral foot disability has 
played a causative role in the development of his current 
back disorder.  However, there is no etiological opinion of 
record.  Therefore, the Board finds that a VA examination is 
in order.

The Veteran must be advised of the importance of reporting to 
any scheduled examinations and of the possible adverse 
consequences, to include denial of his claims, for failure to 
so report.  See 38 C.F.R. § 3.655 (2009).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to submit 
or identify any additional evidence in 
support of his claims.  The AMC should 
obtain VA outpatient treatment records 
from the VA Medical Center in Mobile, 
Alabama since November 2007.  Any newly 
obtained records should be incorporated 
into the claims file.  

2. VA must contact the National Personnel 
Records Center (NPRC) and again request 
the Veteran's service medical records.  If 
copies are obtained, these records must be 
associated with the Veteran's claims file.  
The Veteran has testified to receiving an 
enlistment examination, suggesting that 
additional records do exist.  If VA 
determines that the service medical 
records are unavailable, VA must provide 
the Veteran with notice of this fact under 
38 C.F.R. § 3.159(e).  

The Veteran must also be advised that he 
should submit copies of any and all 
service treatment records not already 
submitted that he may have in his 
possession.

3. The Veteran should be afforded a VA 
examination with the appropriate 
specialist(s) to determine the current 
level of disability due to his service-
connected post-surgical syndrome of the 
feet, bilaterally.  The claims folder 
should be made available to the examiner 
for review before the examination.  The 
examiner should describe in detail all 
symptomatology associated with the 
Veteran's service-connected disability of 
the feet.  

The examiner should also render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with either foot.  If pain on 
motion is observed, the examiner should 
indicate the point at which pain begins.  
In addition, the examiner should indicate 
whether, and to what extent, the Veteran 
likely experiences functional loss due to 
pain or any of the other symptoms noted 
above during flare-ups and/or with 
repeated use.  
4.  Afford the Veteran a complete VA 
orthopedic examination of his lumbosacral 
spine.  The examiner must be provided the 
claims folder for review in conjunction 
with the examination, and such review must 
be indicated in the examination report.  
The examiner must answer the following:
	(a) Is there any disorder of the 
lumbosacral spine that preexisted service?
	(b) If a disorder preexisted service, 
is it at least as likely as not that any 
such disorder was aggravated beyond its 
natural progression by service?
	(c) Is any currently diagnosed low back 
disorder either caused or aggravated by 
the service-connected bilateral foot 
disability?

All indicated special studies deemed 
necessary to answer the above questions 
must be conducted.  A complete rationale 
for all opinions expressed must be 
provided.

5. The AMC should then readjudicate the 
Veteran's claim. If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC), 
containing notice of all relevant actions 
taken on the claim, including a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issues on appeal. An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


